Citation Nr: 0108209	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  97-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the posterior left arm and elbow, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds to the left buttock and 
posterior thigh, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds to the right buttock with 
retained foreign bodies, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds to the left lower leg, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left knee, currently evaluated as 
30 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Roanoke, Virginia RO.  This case was before 
the Board in December 1999 when it was remanded for 
additional development.

(Consideration of the issues of entitlement to an increased 
rating for residuals of a shell fragment wound to the left 
knee, entitlement to an increased rating for residuals of 
multiple shell fragment wounds to the left lower leg, 
entitlement to an increased rating for residuals of multiple 
shell fragment wounds to the right buttock with retained 
foreign bodies and entitlement to a TDIU are deferred pending 
completion of the development sought in the REMAND below.)


FINDINGS OF FACT

1.  The veteran's service-connected residuals of shell 
fragment wounds to the posterior left arm and elbow are 
manifested by complaints of occasional pain; clinical 
findings demonstrate non-tender scars, full range of motion 
of the left elbow, good muscle strength, normal x-rays, and 
no radicular symptoms.  No more than a severe muscle injury 
is demonstrated.

2.  The veteran's service-connected residuals of multiple 
shell fragment wounds to the left buttock and posterior thigh 
are manifested by clinical findings of well-healed scars on 
the left buttock and left thigh, normal x-rays of the left 
hip and femur, no radicular symptoms, intact quadriceps, and 
multiple, small, retained metallic fragments in the left 
thigh that do not cause any functional impairment.  No more 
than a moderately severe muscle injury is demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's service-connected residuals of shell 
fragment wounds to the posterior left arm and elbow are not 
more than 30 percent disabling, according to regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.56, 4.73, 
Diagnostic Code 5306 (2000).

2.  The veteran's service-connected residuals of multiple 
shell fragment wounds to the left buttock and posterior thigh 
are not more than 30 percent disabling, according to 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.56, 
4.73, Diagnostic Code 5313 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from August 1967 to October 
1969.  Service medical records note that the veteran 
sustained multiple injuries to the buttocks and the left 
upper and lower extremities after stepping on a booby trap in 
March 1969.  Initial treatment consisted of debridement of 
the wounds.  The left leg was placed in a cylinder cast.  
Diagnoses included: multiple shell fragment wounds of the 
left arm and elbow without nerve or artery involvement; 
multiple shell fragment wounds of the left thigh without 
nerve or artery involvement; and multiple shell fragments 
wounds involving the buttocks without nerve or artery 
involvement.

During a January 1972 VA examination, the veteran complained 
of numbness on the left leg.  He indicated that his left arm 
did not bother him.  Examination revealed: a scar on the left 
upper arm with tissue loss; a scar on the left elbow with no 
swelling or limitation of motion; a scar with tissue loss on 
the left thigh; and multiple scars on the buttocks.  X-rays 
of the left thigh revealed several opaque foreign bodies with 
no bone involvement.

Upon review of this evidence in February 1972, the RO granted 
service connection for: residuals of shell fragment wounds to 
the posterior left arm and elbow with tissue loss, evaluated 
as 30 percent disabling; and residuals of multiple shell 
fragment wounds to the left buttock and posterior thigh, 
evaluated as 30 percent disabling.

In July 1995, the veteran submitted a claim for TDIU.

July 1995 VA special joints and muscles examination reports 
note the veteran's complaints of left elbow pain.  He 
complained that walking two blocks caused pain in both 
calves; resting a few minutes alleviated pain.  The examiner 
noted that the veteran was right-handed.  Examination 
revealed the following scars: a well-healed scar over the 
left buttock, measuring 2 by 1 centimeters; a well-healed 
scar over the left upper posterior thigh, measuring 2 by 0.5 
centimeters; a well-healed scar over the left lower lateral 
thigh, measuring 1 by 1 centimeters; a scar over the left 
olecranon, measuring 3 by 0.1 centimeters; and a scar over 
the left upper arm medially, measuring 9 by 0.5 centimeters.  
The function and strength of the muscles in the left arm were 
good through the full range of motion with less than normal 
resistance.  X-rays revealed normal left hip and left femur, 
with metallic foreign bodies.  Orthopedic examination of the 
left elbow revealed no swelling or deformity.  Painless range 
of motion was from 0 degrees to 145 degrees.  X-rays of the 
left elbow were normal.  Circumference of the left thigh was 
1/2 inch less than that of the right thigh.  The veteran 
ambulated with a mild limp, favoring his right lower 
extremity.

Private treatment records dated in 1996 note that the veteran 
was seen on several occasions with various complaints.  A 
March 1996 letter from Dr. Curiale notes that the veteran was 
seen in consultation for claudication.  The veteran's 
complaints of pain in his legs were noted.  Dr. Curiale 
opined that this pain was "probably secondary to a 
neuropathy which may be related to [the veteran's] back 
and/or his alcoholism."  In a May 1996 letter, Dr. Beargie 
attributed the burning pain in the veteran's lower 
extremities to "discogenic claudication (probable), [and] 
also some alcoholic neuropathy."  

The evidence of record also includes medical records relied 
upon by the Social Security Administration (SSA) in its April 
1997 determination in favor of the veteran.  Records relied 
upon by SSA note treatment for disabilities not herein at 
issue.  Additional records relied upon by SSA include: August 
and September 1996 treatment records from Dr. Doerwaldt, 
which note the veteran's complaints of chronic pain in the 
area of shrapnel wounds in the buttocks and left leg; and a 
February 1997 Social Security disability examination report, 
which describes normal range of motion, excellent muscle 
strength and no sensory abnormalities in the upper 
extremities, and well-healed shrapnel wounds with varying 
degrees of mild to moderate tenderness about the scars.  SSA 
rated the veteran as disabled, with disorders of the back 
noted as his primary disability and hypertension noted as his 
secondary disability.

A March 2000 VA examination report notes that the veteran 
sustained multiple injuries to the buttocks and the left 
upper and lower extremities after stepping on a booby trap 
during service.  The veteran currently complained of pain in 
his left leg, described as "thump[ing] and ach[ing]."  He 
denied radicular symptoms involving the left lower extremity.  
The veteran also complained of pain in the upper medial 
aspects of the left arm and lateral aspects of the left 
elbow, described as occasional (perhaps twice a week) 
throbbing.  He reported that he walked a half a mile a day.  
He denied seeking any treatment for his orthopedic 
disabilities since 1996.  

Examination of the left upper extremity revealed a jagged, 
non-tender, non-depressed scar, measuring 9 by 1 centimeters, 
in the medial left upper arm.  A non-tender, non-depressed 
scar, measuring 3 by 1 centimeters, was noted on the 
posterolateral aspect of the left elbow.  Range of motion was 
full in the shoulder and elbow joint ipsilaterally.  X-rays 
of the left upper arm and left elbow revealed no metallic 
fragments.  Bone structure was normal; there were no 
degenerative changes. 
 
Examination of the left buttock revealed a non-tender, 1 
centimeter round scar near the gluteal fold.  X-rays of the 
left thigh revealed multiple small metallic fragments ranging 
from a speck to 3 by 10 millimeters; a total of seven 
fragments were noted.  Quadriceps was intact.

Diagnoses included multiple residual metallic fragments of 
the left thigh.  The examiner noted that there was no 
evidence of radicular symptoms in either the left upper 
extremity or the left lower extremity secondary to the 
veteran's service-connected disabilities.  The examiner 
stated:

It must be pointed out that tiny metallic 
foreign bodies in the left thigh . . . do 
not pose functional impairment.  His 
service connected condition is stabilized 
and [is] not considered as progressive.

Analysis

The veteran contends that the residuals of shell fragment 
wounds to his posterior left arm, left elbow, left buttock 
and posterior left thigh are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2000).

Objective findings of moderate disability of muscles are 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2)(iii) (2000).

Objective findings of a moderately severe disability of 
muscles are entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3)(iii) (2000).

Objective findings of a severe disability of muscles are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  The 
following are also signs of severe muscle disability, if 
present: x-ray evidence of minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4)(iii) (2000).

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the changes 
do not significantly affect the veteran's case and 
essentially leave the application of the provisions of the 
applicable diagnostic codes unchanged.  Accordingly, the 
Board finds that the veteran will not be prejudiced by the 
Board's election in this decision to consider his claim 
solely based on the new criteria.  See Karnas, supra; Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Board notes that superficial scars may be 
rated at 10 percent when poorly nourished with repeated 
ulceration, or when tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars may be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where an increase in the level of a service connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).


Residuals of Shell Fragment Wounds to the Posterior Left Arm 
and Elbow

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5306, injury to Muscle Group VI.  
Records show that the veteran is right-handed.  Therefore, 
ratings for the left arm and elbow must account for the fact 
that it is his nondominant extremity that is impaired.

In evaluating muscle injury consideration must be given to 
the extent of the original injury; in this case, the veteran 
was wounded after stepping on a booby trap.  Examination 
after the injury revealed no nerve or artery involvement.  
Currently, the veteran complains of occasional pain in the 
left upper extremity.  Examinations have shown that the 
veteran has non-tender, non-depressed scars.  There is full 
range of motion in the elbow and shoulder, and good muscle 
strength in the left arm.  There are no sensory 
abnormalities; there is no X-ray evidence of retained foreign 
bodies or degenerative changes.

In rating muscle injuries due to shell fragment wounds, 
consideration must be given to the multiple regulations 
provided in 38 C.F.R. Part 4.  In particular, Diagnostic Code 
5306 provides that a 30 percent rating is warranted for 
severe Muscle Group VI injury involving a nondominant 
extremity.  Muscle Group VI consists of the extensor muscles 
of the elbow.  38 C.F.R. § 4.73, Diagnostic Code 5306.  The 
veteran's 30 percent rating is the maximum rating under Code 
5306.

In the alternative, there are other Codes that could be 
considered, to include Diagnostic Code 5202, other impairment 
of the humerus.  Under that code, for the minor extremity, 
loss of head of the humerus (flail shoulder) warrants a 70 
percent rating, nonunion of the humerus (false flail joint) 
warrants a 50 percent rating, and fibrous union of the 
humerus warrants a 40 percent rating.  In addition, ankylosis 
of the elbow is rated under Diagnostic Code 5205.  
Unfavorable ankylosis of the minor elbow, at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation, warrants a 50 percent rating; and intermediate 
ankylosis of the minor elbow, at an angle of more than 90 
degrees, or between 70 degrees and 50 degrees, warrants a 40 
percent rating.  In addition, limitation of flexion of the 
forearm and limitation of extension of the forearm are rated 
under Diagnostic Codes 5206 and 5207.  For the minor forearm, 
a 40 percent rating is warranted for limitation of flexion to 
45 degrees or limitation of extension to 110 degrees.  In 
addition, Diagnostic Code 5209 provides a 50 percent rating 
for elbow, other impairment of flail joint, for the minor 
extremity.

A review of the medical evidence as set forth above does not 
show that the veteran's manifestations of his service-
connected left arm and elbow disability include any of these 
criteria.  The x-rays clearly show that he does not have loss 
of head of the humerus, nonunion of the humerus, fibrous 
union of the humerus, or flail joint impairment of the elbow.  
X-rays were, in fact, normal.  Moreover, the veteran has full 
range of motion of the elbow and shoulder.  Therefore, the 
veteran may not be rated under Diagnostic Codes 5202, 5205, 
5206, 5207, or 5209.

Furthermore, the Board notes that the veteran has scarring 
due to his service-connected disability.  However, the 
medical evidence of record notes that these scars are non-
tender and non-depressed.  Therefore, a separate 10 percent 
evaluation under Diagnostic Code 7803 or Diagnostic Code 7804 
is not warranted.

Moreover, the Board notes that the veteran has not required 
extensive periods of hospitalization or experienced marked 
interference with employment because of his service-connected 
residuals of shell fragment wounds to the posterior left arm 
and elbow; nor is there anything else in the record to 
suggest that an extraschedular evaluation might possibly be 
in order under 38 C.F.R. § 3.321.  Specifically, the veteran 
has presented no evidence whatsoever that his left arm and 
elbow disability required extensive periods of 
hospitalization or extensive treatment on an outpatient 
basis.  Furthermore, a March 2000 VA examiner opined that the 
veteran's service-connected left arm and elbow disability did 
not prevent him from working.  Accordingly, the degree to 
which the veteran's service connected left arm and elbow 
disability impairs him industrially has not been shown to be 
inadequately contemplated in the percentage evaluation 
assigned that disability.  Thus, the Board finds that an 
extraschedular evaluation is not warranted.

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claims under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the September 2000 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to this claim, including Social 
Security Administration records, has been obtained and 
associated with the claims folder.  Furthermore, following 
Remand by the Board in December 1999, a VA examination was 
conducted, and a copy of the examination report was 
associated with the file.

Residuals of Shell Fragment Wounds to the Left Buttock and 
Posterior Thigh

Historically, the Board notes that the veteran was wounded 
during service after stepping on a booby trap.  Examination 
of the left thigh and buttock after the injury revealed no 
nerve or artery involvement.  Foreign bodies were found in 
the thigh, but there was no bone involvement.  The veteran 
contends that his service-connected left buttock and 
posterior thigh disability is more disabling than currently 
evaluated.

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5313, injury to Muscle Group XIII.  
Diagnostic Code 5313 provides that a 30 percent rating is 
warranted for moderately severe Muscle Group XIII injury.  A 
40 percent rating will be assigned for a severe Muscle Group 
XIII injury.  Muscle Group XIII consists of the posterior 
thigh group, hamstring complex of 2-joint muscles.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.

The Board has carefully reviewed the medical evidence of 
record.  July 1995 and March 2000 VA examinations have shown 
that the veteran has well-healed scars on the left buttock 
and left thigh, normal x-rays of the left hip and femur, and 
no radicular symptoms.  Circumference of the left thigh was 1/2 
inch less than the right thigh but the quadriceps were 
intact.  These findings do not reflect a severe muscle 
disability and a 40 percent evaluation under Diagnostic Code 
5313.  No adherent scars or loss of muscle substance was 
noted.  Although x-rays revealed multiple, small, retained 
metallic fragments in the left thigh, the March 2000 VA 
examiner stated that these foreign bodies did not cause any 
functional impairment.  The veteran reported walking a half a 
mile a day.  The Board finds, therefore, that the schedular 
criteria for a disability rating greater than 30 percent are 
not met.

Furthermore, the Board notes that the veteran has scarring 
due to his service-connected disability.  However, the 
medical evidence of record notes that these scars are well 
healed and non-tender.  Therefore, a separate 10 percent 
evaluation under Diagnostic Code 7803 or Diagnostic Code 7804 
is not warranted.

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the September 2000 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to this claim, including Social 
Security Administration records, has been obtained and 
associated with the claims folder.  Furthermore, following 
Remand by the Board in December 1999, a VA examination was 
conducted, and a copy of the examination report was 
associated with the file.


ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds to the posterior left arm and elbow is 
denied.

Entitlement to an increased rating for residuals of multiple 
shell fragment wounds to the left buttock and posterior thigh 
is denied.



REMAND

The evidence of record notes that the veteran sustained 
numerous shrapnel wound injuries when he was involved in a 
booby trap explosion during service.  Thereafter, an 
arthrotomy was performed on the left knee.  Examination 
almost three years after the injury revealed: a tender scar 
over the left knee with tissue loss; multiple tender scars 
over the left lower leg with tissue loss; a cyanotic, 
retracted scar in the right gluteal fold that was recently 
draining; and an opaque foreign body in the soft tissues of 
the right groin.  The veteran now contends that the residuals 
of a shell fragment wound to his left knee, left lower leg 
and right buttock are more disabling than currently 
evaluated.

The Board notes that although the veteran was given a VA 
examination in March 2000, it does not appear that the 
examination is adequate to permit disability evaluation for 
the above disabilities.  The report of examination simply 
does not address the presence or absence of those symptoms 
that are part of the criteria for increased ratings for these 
disabilities.  Specifically, the examiner did not indicate 
whether the scars on the veteran's left knee and left lower 
leg were tender or painful.  Also, with regard to the right 
buttock, the examiner did not indicate whether there was loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  The United States Court 
of Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

Although further delay is regrettable, an additional VA 
examination is warranted to ensure a fully informed decision 
regarding the veteran's claims.  Thereafter, the veteran's 
disabilities should be evaluated under applicable regulations 
relating to muscle injuries and scars, in order to determine 
which rating criteria most closely approximate the current 
manifestations of disability.  See 38 C.F.R. §§ 4.55, 4.56, 
4.71a, 4.73, and 4.118, and Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court stated that where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

Turning to the veteran's claim for a TDIU, the Board notes 
that Court held in Friscia v. Brown, 7 Vet. App. 294 (1995), 
that the Board has a "duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work."  The Board notes that the veteran 
underwent a VA examination for the purpose of this appeal in 
March 2000; the March VA examiner provided an opinion that 
the veteran's service-connected orthopedic disabilities do 
not prevent him from following a substantially gainful 
occupation.  Thereafter, in September 2000, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 50 percent evaluation.  Recent medical 
evidence notes that the veteran was working part time in a 
grocery store and that he was raising six head of cattle.  A 
June 2000 VA examination report notes that the veteran's 
Global Assessment of Functioning (GAF) scale was 35, and 
diagnosis was chronic, severe PTSD.  The examiner noted that 
he did not review the veteran's claims folders in conjunction 
with the examination.  The Board finds that a specific 
opinion regarding what effect the veteran's service-connected 
PTSD has on his ability to work is required in this case.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, this case is REMANDED to the RO 
for the following action: 

1.  The veteran should be scheduled for a 
VA examination to determine the current 
manifestations of and severity of his 
service-connected residuals of shell 
fragment wounds to his left knee, left 
lower leg and right buttock.  The claims 
folders and a copy of this Remand should 
be made available to the examiner for use 
in the study of the case.  All indicated 
tests and studies should be conducted.  

The veteran's complaints and the clinical 
findings should be recorded in detail.  
All residuals of the veteran's service-
connected residuals of shell fragment 
wounds to his left knee, left lower leg 
and right buttock, including a full 
description of the scars as to size, pain 
and tenderness, and any scar-related 
limitation of function, should be 
described.  The examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on whether the affected 
joints exhibit pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the affected joints are used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD and its impact on his industrial 
adaptability.  It is imperative that the 
examiner reviews the claims folders prior 
to the examination.  The examiner should 
provide an opinion regarding the extent 
to which the veteran's service-connected 
PTSD impairs his ability to obtain and 
retain substantially gainful employment.  
The examiner should provide supporting 
rationale for any opinions rendered.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  With regard to the 
veteran's claims for increased 
evaluations for the residuals of shell 
fragment wounds, the RO should consider 
all adverse symptomatology residual to 
the wounds, including scars, neurological 
damage, and muscle damage.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 


